                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 CHESTER C. GRAHAM,                               Case No. 18‐CV‐933 (NEB/BRT)

                      Plaintiff,

 v.                                            ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION
 GRAND CELEBRATION CRUISES,
 L.L.C., a Florida limited liability
 company,

                      Defendant.

       The Court has received the April 18, 2019 Report and Recommendation of United States

Magistrate Judge Becky R. Thorson. [ECF No. 17.] No party has objected to that Report and

Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and

based upon all the files, records, and proceedings in the above‐captioned matter, IT IS HEREBY

ORDERED THAT:

1. The Report and Recommendation [ECF No. 17] is ACCEPTED;

2. Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE pursuant to Fed.

R. Civ. P. 41(b).

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 3, 2019                            BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge
